 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 ARUNA CHAKRAVARTY,                   )               Case No. 5:18-cv-04631-BLF
                                        )
12             Plaintiff,               )               [PROPOSED] ORDER GRANTING
                                        )               STIPULATION TO DISMISS ENTIRE
13        vs.                           )               ACTION WITH PREJUDICE
                                        )
14   THE PRUDENTIAL INSURANCE COMPANY )                 Judge: Hon. Beth Labson Freeman
     OF AMERICA; AND HCA INC. LTD PLAN, )
15                                      )               Complaint Filed: August 1, 2018
               Defendants.              )
16                                      )

17              Based upon the stipulation of the parties and for good cause shown, IT IS HEREBY

18 ORDERED that this action, Case No. 5:18-cv-04631-BLF is dismissed in its entirety as to all

19 defendants, with prejudice.

20              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own attorneys'

21 fees and costs in this matter.

22

23              IT IS SO ORDERED.

24

25 Dated: April 16, 2019               , 2019
                                                     HON. BETH LABSON FREEMAN
26                                                   United States District Judge

27

28
                                                                              Case No. 5:18-cv-04631-BLF
                                                          [PROPOSED] ORDER GRANTING STIPULATION TO
                                                               DISMISS ENTIRE ACTION WITH PREJUDICE
     169287.1
